UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended March 31, 2012 Commission File Number 000-06253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.). [ ] Yes [x] No The number of shares outstanding of the Registrant’s Common Stock as of April 20, 2012, was 17,114,426. Simmons First National Corporation Quarterly Report on Form 10-Q March 31, 2012 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Other Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Stockholders' Equity 7 Condensed Notes to Consolidated Financial Statements 8-46 Report of Independent Registered Public Accounting Firm 47 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 48-75 Item 3. Quantitative and Qualitative Disclosure About Market Risk 75-78 Item 4. Controls and Procedures 79 Part II: Other Information Item 1A. Risk Factors 79 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 79 Item 6. Exhibits 80-85 Signatures 86 Part I: Financial Information Item 1. Financial Statements Simmons First National Corporation Consolidated Balance Sheets March 31, 2012 and December 31, 2011 (In thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Federal funds sold - Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans not covered by loss share agreements Loans covered by FDIC loss share agreements Allowance for loan losses ) ) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by loss share agreements Foreclosed assets covered by FDIC loss share agreements Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt - Long-term debt Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 40,040,000 shares authorizedand unissued at March 31, 2012 and December 31, 2011 - - Common stock, Class A, $0.01 par value; 60,000,000 shares authorized;17,182,526 and 17,212,317 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes of $252 at March 31, 2012 and $283 atDecember 31, 2011 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three Months Ended March 31, 2012 and 2011 Three Months Ended March 31, (In thousands, except per share data) (Unaudited) INTEREST INCOME Loans not covered by loss share agreements $ $ Loans covered by FDIC loss share agreements Federal funds sold - 1 Investment securities Mortgage loans held for sale 88 Assets held in trading accounts 12 9 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase 99 Short-term debt 14 12 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Bank owned life insurance income Net gain (loss) on assets covered by FDIC loss share agreements ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 94 Deposit insurance Merger related costs - Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2012 and 2011 Three Months Ended March 31, (In thousands) (Unaudited) NET INCOME $ $ Other comprehensive income (loss), net of tax: Change in net unrealized gains (losses) on available-for-sale securities, net of income taxes of ($33) and ($61) ) ) Other comprehensive income (loss), net of tax ) ) COMPREHENSIVE INCOME $ $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Cash Flows Three Months Ended March 31, 2012 and 2011 (In thousands) March 31, March 31, (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Net (accretion) amortization of investment securities (5 ) 22 Stock-based compensation expense Net accretion on assets covered by FDIC loss share agreements ) ) Deferred income taxes ) Bank owned life insurance income ) ) Changes in Interest receivable Mortgage loans held for sale ) Assets held in trading accounts ) Other assets ) Accrued interest and other liabilities ) ) Income taxes payable Net cash provided by operating activities INVESTING ACTIVITIES Net collections of covered loans Net collections of loans Purchases of premises and equipment, net ) ) Proceeds from sale of covered other real estate owned Proceeds from sale of foreclosed assets held for sale Proceeds from sale of available-for-sale securities 3 Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Cash received on FDIC loss share Net cash provided by investing activities FINANCING ACTIVITIES Net change in deposits ) Net change in short-term debt ) ) Dividends paid ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net change in federal funds purchased andsecurities sold under agreements to repurchase ) ) Net shares issued under stock compensation plans Repurchase of common stock ) - Net cash used in financing activities ) ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 6 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Three Months Ended March 31, 2012 and 2011 (In thousands, except share data) Common Stock Surplus Accumulated Other Comprehensive Income Undivided Profits Total Balance, December 31, 2010 $ Comprehensive income Net income - - - Change in unrealized appreciation on available-for-sale securities, net ofincome taxes of ($61) - - ) - ) Comprehensive income Stock issued as bonus shares – 44,170 shares - Vesting bonus shares - - - Stock issued for employee stock purchase plan – 4,805 shares - - - Exercise of stock options – 7,032 shares - 97 - - 97 Stock granted under stock-based compensation plans - 43 - - 43 Cash dividends – $0.19 per share - - - ) ) Balance, March 31, 2011 (Unaudited) Comprehensive income Net income - - - Change in unrealized appreciation onavailable-for-sale securities, net of income taxes of $14 - - 22 - 22 Comprehensive income Stock issued as bonus shares – 3,825 shares - 98 - - 98 Vesting bonus shares - - - Exercise of stock options – 23,287 shares - - - Stock granted under stock-based compensation plans - 95 - - 95 Securities exchanged under stock option plan – (5,252 shares) - ) - - ) Repurchase of common stock – (137,144 shares) (1 ) ) - - ) Cash dividends – $0.57 per share - - - ) ) Balance, December 31, 2011 Comprehensive income Net income - - - Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($33) - - ) - ) Comprehensive income Stock issued as bonus shares – 43,945 shares - 58 - - 58 Vesting bonus shares - - - Stock issued for employee stock purchase plan – 5,103 shares - - - Stock granted under stock-based compensation plans - 30 - - 30 Repurchase of common stock – (78,839 shares) - ) - - ) Cash dividends – $0.20 per share - - - ) ) Balance, March 31, 2012 (Unaudited) $ See Condensed Notes to Consolidated Financial Statements. 7 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation (the “Company”) and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made.Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2011, has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K Annual Report for 2011 filed with the U.S. Securities and Exchange Commission (the “SEC”). Recently Issued Accounting Pronouncements In April 2011, the FASB issued ASU 2011-03, Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.ASU 2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 removes from the assessment of effective control (i) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii) the collateral maintenance guidance related to that criterion.ASU 2011-03 was effective for the Company on January 1, 2012, and did not have a significant impact on the Company’s financial position or results of operations. In May 2011, the FASB issued ASU 2011-04, Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, to converge the fair value of measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures.ASU 2011-04 was effective for the Company on January 1, 2012.The adoption of this guidance did not have a significant impact on the Company’s financial position or results of operations. 8 In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220) – Presentation of Comprehensive Income, to require that all non-owner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated.ASU 2011-05 is effective for the Company beginning January 1, 2012, and resulted in the addition of a statement of comprehensive income.The adoption of ASU 2011-05 did not have a significant impact on the Company’s financial position or results of operations. In September 2011, the FASB issued ASU 2011-08, Intangibles – Goodwill and Other (Topic 350) –Testing Goodwill for Impairment.ASU 2011-08 amends Topic 350 to give entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit.ASU 2011-08 is effective for annual and interim impairment tests beginning after December15, 2011, and is not expected to have a significant impact on the Company’s ongoing financial position or results of operations. In December, 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.ASU 2011-11 amends Topic 210 to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement.ASU 2011-11 is effective for annual and interim periods beginning on January 1, 2013, and is not expected to have a significant impact on the Company’s ongoing financial position or results of operations. In December, 2011, the FASB issued ASU 2011-12, Comprehensive Income (Topic 220) – Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.ASU 2011-12 defers changes in ASU 2011-05 that relate to the presentation of reclassification adjustments to allow the FASB time to redeliberate whether to require presentation of such adjustments on the face of the financial statements to show the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income.ASU 2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU 2011-05.All other requirements in ASU 2011-05 are not affected by ASU 2011-12.ASU 2011-12 became effective for the Company on January 1, 2012, and did not have a significant impact on the Company’s financial position or results of operations. There have been no other significant changes to the Company’s accounting policies from the 2011 Form 10-K.The Company is not aware of any other changes from the FASB that will have a significant impact on the Company’s present or future financial position or results of operations. 9 Acquisition Accounting, Covered Loans and Related Indemnification Asset The Company accounts for its acquisitions under ASC Topic 805, Business Combinations, which requires the use of the purchase method of accounting.All identifiable assets acquired, including loans, are recorded at fair value.No allowance for loan losses related to the acquired loans is recorded on the acquisition date as the fair value of the loans acquired incorporates assumptions regarding credit risk.Loans acquired are recorded at fair value in accordance with the fair value methodology prescribed in ASC Topic 820, exclusive of the shared loss agreements with the FDIC.The fair value estimates associated with the loans include estimates related to expected prepayments and the amount and timing of undiscounted expected principal, interest and other cash flows. Over the life of the acquired loans, the Company continues to estimate cash flows expected to be collected on individual loans or on pools of loans sharing common risk characteristics and were treated in the aggregate when applying various valuation techniques.The Company evaluates at each balance sheet date whether the present value of its loans determined using the effective interest rates has decreased and if so, recognizes a provision for loan loss in its consolidated statement of income.For any increases in cash flows expected to be collected, the Company adjusts the amount of accretable yield recognized on a prospective basis over the loan’s or pool’s remaining life. Because the FDIC will reimburse the Company for losses incurred on certain acquired loans, an indemnification asset is recorded at fair value at the acquisition date.The indemnification asset is recognized at the same time as the indemnified loans, and measured on the same basis, subject to collectability or contractual limitations.The shared-loss agreements on the acquisition date reflect the reimbursements expected to be received from the FDIC, using an appropriate discount rate, which reflects counterparty credit risk and other uncertainties. The shared-loss agreements continue to be measured on the same basis as the related indemnified loans.Because the acquired loans are subject to the accounting prescribed by ASC Topic 310, subsequent changes to the basis of the shared-loss agreements also follow that model.Deterioration in the credit quality of the loans (immediately recorded as an adjustment to the allowance for loan losses) would immediately increase the basis of the shared-loss agreements, with the offset recorded through the consolidated statement of income.Increases in the credit quality or cash flows of loans (reflected as an adjustment to yield and accreted into income over the remaining life of the loans) decrease the basis of the shared-loss agreements, with such decrease being accreted into income over 1) the same period or 2) the life of the shared-loss agreements, whichever is shorter.Loss assumptions used in the basis of the indemnified loans are consistent with the loss assumptions used to measure the indemnification asset.Fair value accounting incorporates into the fair value of the indemnification asset an element of the time value of money, which is accreted back into income over the life of the shared-loss agreements. Upon the determination of an incurred loss the indemnification asset will be reduced by the amount owed by the FDIC.A corresponding, claim receivable is recorded until cash is received from the FDIC.For further discussion of the Company’s acquisition and loan accounting, see Note 2 and Note 5 to the consolidated financial statements. 10 Earnings Per Share Basic earnings per share are computed based on the weighted average number of common shares outstanding during each year.Diluted earnings per share are computed using the weighted average common shares and all potential dilutive common shares outstanding during the period. Following is the computation of per share earnings for the three months ended March 31, 2012 and2011: (In thousands, except per share data) Net Income $ $ Average common shares outstanding Average potential dilutive common shares 8 33 Average diluted common shares Basic earnings per share $ $ Diluted earnings per share $ $ Stock options to purchase 95,770 and 95,270 shares for the three months ended March 31, 2012 and 2011, respectively, were not included in the earnings per share calculation because the exercise price exceeded the average market price. NOTE 2:ACQUISITIONS On May 14, 2010, the Company, through its wholly-owned subsidiary, Simmons First National Bank (“SFNB” or “lead bank”), entered into a purchase and assumption agreement with loss share arrangements with the FDIC pursuant to which it acquired substantially all of the assets and assumed substantially all of the deposits and certain other liabilities of Southwest Community Bank (“SWCB”) in Springfield, Missouri.As a result of this acquisition, the Company expanded its footprint outside the Arkansas borders for the first time.The Company recognized a pre-tax gain of $3.0 million on this transaction and incurred pre-tax merger related costs of $0.4 million. On October 15, 2010, the Company, through the lead bank, entered into a purchase and assumption agreement with loss share arrangements with the FDIC to purchase substantially all of the assets and to assume substantially all of the deposits and certain other liabilities of Security Savings Bank, FSB (“SSB”) with nine offices in Kansas, including three in Salina, two each in Olathe and Wichita and one each in Overland Park and Leawood.This acquisition marked the Company’s second expansion outside the State of Arkansas.The Company recognized a pre-tax gain of $18.3 million on this transaction and incurred pre-tax merger related costs of $2.0 million. 11 A summary, at fair value, of the assets acquired and liabilities assumed in the SWCB and SSB transactions, as of acquisition dates, is as follows: (In thousands) SWCB SSB Total Assets Acquired Cash and due from banks $ $ $ Cash received from FDIC Receivable from FDIC Investment securities Loans not covered by loss share agreements - Loans covered by FDIC loss share agreements Foreclosed assets covered by FDIC loss share agreements FDIC indemnification asset Core deposit premium - Other assets Total assets acquired Liabilities Assumed Deposits: Non-interest bearing transaction accounts Interest bearing transaction accounts and savings deposits Time deposits Total deposits Repurchase agreements - FHLB borrowings - Accrued interest and other liabilities Total liabilities assumed Pre-tax gains on FDIC-assisted transactions $ $ $ The following is a description of the methods used to determine the fair values of significant assets and liabilities presented above. Cash and due from banks, cash received from FDIC and receivable from FDIC – The carrying amount of these assets is a reasonable estimate of fair value based on the short-term nature of these assets.The $10.0 million cash received from the FDIC for SWCB and $71.2 million for SSB is the first pro-forma cash settlement received from the FDIC on Monday following the closing weekend.The $0.7 million receivable from the FDIC for SWCB and $1.9 million for SSB is the remaining amount due from the settlement. Investment securities – Investment securities were acquired from the FDIC at fair market value.The fair values provided by the FDIC were reviewed and considered reasonable based on SFNB’s understanding of the market conditions. Loans – Fair values for loans were based on a discounted cash flow methodology that considered factors including the type of loan and related collateral, classification status, fixed or variable interest rate, term of loan and whether or not the loan was amortizing, and current discount rates.The discount rates used for loans are based on current market rates for new originations of comparable loans and include adjustments for liquidity concerns.The discount rate does not include a factor for credit losses as that has been included in the estimated cash flows.Loans were grouped together according to similar characteristics and were treated in the aggregate when applying various valuation techniques. Foreclosed assets held for sale – These assets are presented at the estimated present values that management expects to receive when the properties are sold, net of related costs of disposal. 12 FDIC indemnification asset – This loss sharing asset is measured separately from the related covered assets as it is not contractually embedded in the covered assets and is not transferable with the covered assets should SFNB choose to dispose of them.Fair value was estimated using projected cash flows related to the loss sharing agreements based on the expected reimbursements for losses and the applicable loss sharing percentages.These cash flows were discounted to reflect the uncertainty of the timing and receipt of the loss-sharing reimbursement from the FDIC. Core deposit premium – This intangible asset represents the value of the relationships that SWCB and SSB had with their deposit customers.The fair value of this intangible asset was estimated based on a discounted cash flow methodology that gave appropriate consideration to expected customer attrition rates, cost of the deposit base and the net maintenance cost attributable to customer deposits.Based on the valuation methodologies use in the analysis, the estimated fair value of the core deposit premium at SWCB was immaterial. Deposits – The fair values used for the demand and savings deposits that comprise the transaction accounts acquired, by definition equal the amount payable on demand at the acquisition date.Even though deposit rates were above market, because SFNB reset deposit rates to current market rates, there was no fair value adjustment recorded for time deposits. FHLB borrowings – The fair value of Federal Home Loan Bank (“FHLB”) borrowings is estimated based on borrowing rates currently available to the Company for borrowings with similar terms and maturities.Included in the SSB acquisition were FHLB borrowed funds with a fair value totaling $95.7million.The Company did not need these advances to meet its present liquidity needs, and redeemed approximately $60.8 million of the advances during the fourth quarter of 2010.The FHLB borrowings are secured by mortgage loans.The remaining borrowings will be held to maturity to match loans with similar maturities. FDIC True-Up Provision – The purchase and assumption agreements for SWCB and SSB allow for the FDIC to recover a portion of the funds previously paid out under the indemnification agreement in the event losses fail to reach the expected loss level under a claw back provision (“true-up provision”).A true-up is scheduled to occur in the calendar month in which the tenth anniversary of the respective closing occurs.If the threshold is not met, the assuming institution is required to pay the FDIC 50percent of the excess, if any, within 45 days following the true-up. The value of the true-up provision liability is calculated as the present value of the estimated payment to the FDIC in the tenth year using the formula provided in the agreements. The result of the calculation is based on the net present value of expected future cash payments to be made by SFNB to the FDIC at the conclusion of the loss share agreements.The discount rate used was based on current market rates. The expected cash flows were calculated in accordance with the loss share agreements and are based primarily on the expected losses on the covered assets.The value of the true-up provision was $3.7million and $3.4million at March 31, 2012 and December 31, 2011, respectively, and was included in accrued interest and other liabilities on the balance sheet. In connection with the SWBC and SSB acquisitions, SFNB and the FDIC will share in the losses on assets covered under the loss share agreements.The FDIC will reimburse SFNB for 80% of all losses on covered assets.The loss sharing agreements entered into by SFNB and the FDIC in conjunction with the purchase and assumption agreements require that SFNB follow certain servicing procedures as specified in the loss share agreements or risk losing FDIC reimbursement of covered asset losses.Additionally, to the extent that actual losses incurred by SFNB under the loss share agreements are less than expected, SFNB may be required to reimburse the FDIC under the clawback provisions of the loss share agreements. At March 31, 2012 and December 31, 2011, the covered loans and covered other real estate owned and the related FDIC indemnification asset (collectively, the “covered assets”) and the FDIC true-up provision were reported at the net present value of expected future amounts to be paid or received. 13 Purchased loans acquired in a business combination, including loans purchased in the SWCB and SSB acquisitions, are recorded at estimated fair value on their purchase date with no carryover of the related allowance for loan and lease losses.Purchased loans are accounted for in accordance with ASC Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality accounting guidance for certain loans or debt securities acquired in a transfer, when the loans have evidence of credit deterioration since origination and it is probable at the date of acquisition that the acquirer will not collect all contractually required principal and interest payments.The difference between contractually required payments and the cash flows expected to be collected at acquisition is referred to as the non-accretable difference.Subsequent decreases to the expected cash flows will generally result in a provision for loan and lease losses.Subsequent increases in cash flows result in a reversal of the provision for loan and lease losses to the extent of prior charges and an adjustment in accretable yield, recognized on a prospective basis over the loan’s or pool’s remaining life, which will have a positive impact on interest income. The Company has finalized its analysis of the acquired loans along with the other acquired assets and assumed liabilities in these transactions.No significant adjustments to the estimated amounts and carrying values were required as of the dates of acquisition.See Note 5 for discussion regarding subsequent evaluation of future cash flows. During 2010, SFNB acquired the real estate (building and land) for the Springfield, Missouri location (formerly SWCB) for a total of $1.1 million.During 2011, SFNB acquired the real estate for four of the Kansas locations previously owned by SSB related entities for a total of $6.2 million.Also, during 2011, SFNB acquired three additional Kansas locations upon final settlement of SSB with the FDIC for a total of $4.4 million.Two other locations are leased from third parties and SFNB will continue to lease these facilities. 14 NOTE 3:INVESTMENT SECURITIES The amortized cost and fair value of investment securities that are classified as held-to-maturity and available-for-sale are as follows: March 31, December 31, (In thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Estimated Fair Value Held-to-Maturity U.S. Treasury $ $
